DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "41" have both been used to designate chipping stopper trenches.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the no trench that is at least partially filled with oxide is formed in the semiconductor body vertically below the insulation layer groove (claims 23, and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant states “no trench that is at least partially filled with oxide is formed in the semiconductor body vertically below the insulation layer groove”; however, there appears (see, for example, Fig. 2) multiple trenches 36 that are partially filled with oxide 86.2 that are below the insulation layer groove 20.  Appropriate clarification and/or correction are required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, and 5 thru 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh US 2021/0020776 A1.  Hsieh discloses (see, for example, Fig. 2A, and 2B) a semiconductor die comprising a semiconductor body 224/202, active region (i.e. active area), insulation layer 226, and sodium stopper 228.  In paragraph [0035], Hsieh discloses the sodium stopper may be made with tungsten.
	Regarding claim 2, see, for example, Fig. 2B wherein Hsieh disclose a metallization layer 230.
	Regarding claim 5, see, for example, Fig. 2B wherein Hsieh discloses a channel stopper 216.
Regarding claims 6-7, see, for example, Fig. 2B wherein Hsieh discloses a chipping stopper 216, and is an electrode (i.e. electrically conductive material).
Regarding claim 8, see, for example, Fig. 2B wherein Hsieh discloses a channel stopper 229, and chipping stopper 221.
Regarding claim 9, see, for example, Fig. 2B wherein Hsieh discloses the chipping stopper trench 221 extending deeper into the semiconductor body 224/202 than the channel stopper trench 229.
Regarding claim 10, see, for example, Fig. 2B wherein Hsieh discloses the chipping stopper trench 221 which is an electrode (i.e. electrically conductive material), and may serve as a channel stopper.
Regarding claim 11, see, for example, Fig. 2B wherein Hsieh discloses an oxide peeling stopper 229.

7.	Claim(s) 1, 5 thru 8, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh US 2021/0104624 A1.  Hsieh discloses (see, for example, Fig. 2B) a semiconductor die comprising a semiconductor body 202/200, active region (i.e. active area), insulation layer 212, and sodium stopper (i.e. in the dummy cell) 217.  In paragraph [0028], Hsieh discloses the sodium stopper may be made with tungsten.
Regarding claim 5, see, for example, Fig. 2B wherein Hsieh discloses a channel stopper CSTG.
Regarding claims 6-7, see, for example, Fig. 2B wherein Hsieh discloses a chipping stopper CSTG with an electrically conductive material 204.
Regarding claim 8, see, for example, Fig. 2B wherein Hsieh discloses a channel stopper CSTG, and chipping stopper SWTG.
Regarding claim 10, see, for example, Fig. 2B wherein Hsieh discloses the chipping stopper trench SWTG which is an electrode (i.e. electrically conductive material), and may serve as a channel stopper.
	Regarding claim 21, see, for example, Fig. 2B wherein Hsieh discloses an insulation layer groove in the Dummy Cell and directly below the Source Metal 208 that has no insulation material below it.  The insulation layer groove is by itself with only a P-type layer 226, layer 202, layer 200, and layer 201 below it with no oxide material therebetween.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh US 2021/0020776 A1 as applied to claims 1, 2, and 5-11 above, and further in view of Chen et al. US 2009/0090967 A1.  Hsieh does not clearly disclose a passivation layer.  However, Chen discloses (see, for example, FIG .2A) a semiconductor die comprising a passivation layer 241.  It would have been obvious to one of ordinary skill in the art to have a passivation layer in order to protect the top of the metallization layer.
	Regarding claim 4, Hsieh does not clearly disclose the tungsten material filling the insulation layer groove forms also a drain contact electrically connected to a drain region formed at least in the active region of the semiconductor body; however, it was well known in the art to switch the source and drain terminals in a transistor based on the preferences of the user by changing the voltages.  Also, see, Fig. 2B of Hsieh and applicant’s Fig. 6 which shows the same structure.

10.	Claims 12 thru 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh US 2021/0020776 A1 as applied to claims 1, 2, and 5-11 above, and further in view of Blank et al. US 2019/0115302 A1 (DE 102017123846.8; Oct 13, 2017).  Regarding claims 12-15, see, for example, Fig. 6A wherein Hsieh discloses multiple active regions (i.e. first and second active region) which includes a die space Sdd (i.e. dicing region) wherein the active regions are divided.  Further, this is a product-by-process limitation as claim 12 states an intermediate product (i.e. wafer) before the processing into a final product of a semiconductor die, and in this case, two semiconductor dies.  The second active region, second sodium stopper, and second insulation layer groove are structures contained in another semiconductor die that is formed in the same process as the first semiconductor die; however, the claims are directed towards product, not process, and do not carry patentable weight.  See Product-by-Process paragraph. below.  The same applies to claims 13-15 which contain product-by-process limitations for forming a semiconductor die; the first trench and second trench are in the dicing region and are subsequently diced in a process to form the semiconductor die and are not part of the final structural device.  Further, Blank discloses (see, for example, FIG 4) a semiconductor wafer comprising a first active region 210, second active region, dicing region 220, first sodium stopper 12, and second sodium stopper 12.  It would have been obvious to one of ordinary skill in the art to have multiple active areas and sodium stoppers in order to simultaneously process semiconductor dies in an efficient manner with minimal damage.
	Regarding claim 13, see, for example, FIG 5 wherein Blank discloses a trench 12 and another trench including electrode 151.  
	Regarding claim 14, see, for example, FIG 5 wherein Blank discloses trenches 15/151 having a same depth in the dicing region 220 and the active regions 210, and trenches 12 that are shallower and having a same depth in the dicing region 220 and the active regions 210.
	
11.	Claim(s) 12 thru 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh US 2021/0104624 A1 as applied to claims 1, 5-8, 10, and 21 above, and further in view of further in view of Blank et al. US 2019/0115302 A1 (DE 102017123846.8; Oct 13, 2017).  This is a product-by-process limitation as claim 12 states an intermediate product (i.e. wafer) before the processing into a final product of a semiconductor die, and in this case, two semiconductor dies.  The second active region, second sodium stopper, and second insulation layer groove are structures contained in another semiconductor die that is formed in the same process as the first semiconductor die; however, the claims are directed towards product, not process, and do not carry patentable weight.  See Product-by-Process paragraph. below.  The same applies to claims 13-15 which contain product-by-process limitations for forming a semiconductor die; the first trench and second trench are in the dicing region and are subsequently diced in a process to form the semiconductor die and are not part of the final structural device.  Further, Blank discloses (see, for example, FIG 4) a semiconductor wafer comprising a first active region 210, second active region, dicing region 220, first sodium stopper 12, and second sodium stopper 12.  It would have been obvious to one of ordinary skill in the art to have multiple active areas and sodium stoppers in order to simultaneously process semiconductor dies in an efficient manner with minimal damage.
	Regarding claim 13, see, for example, FIG 5 wherein Blank discloses a trench 12 and another trench including electrode 151.  
	Regarding claim 14, see, for example, FIG 5 wherein Blank discloses trenches 15/151 having a same depth in the dicing region 220 and the active regions 210, and trenches 12 that are shallower and having a same depth in the dicing region 220 and the active regions 210.
	Regarding claim 15, see, for example, FIG 5 wherein Blank discloses the first trench 15 being a needle trench and the second trench 12 being a longitudinal trench.
Regarding claim 22, see, for example, Fig. 2B wherein Hsieh discloses an insulation layer groove in the Dummy Cell and directly below the Source Metal 208 that has no insulation material below it.  The insulation layer groove is by itself with only a P-type layer 226, layer 202, layer 200, and layer 201 below it with no oxide material therebetween.

Product-by-Process Limitations

While not objectionable, the Office reminds Applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.


Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-15, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new grounds of rejection was required for the new claims 21-24.
	Regarding the Drawing Objection, even though elements 36 and 41 may be referring to a different set of chipping stopper trenches, the labeling “chipping stopper trenches” does not make any distinction by calling elements 36 and 41 the same name.  Only as a suggestion, element 36 could be called a first set of chipping stopper trenches and the element 41 could be called a second set of chipping stopper trenches.
	Regarding the Hsieh reference and the term “around” in the limitation “wherein the sodium stopper … extends around the active region”, the Examiner does not agree that the term “around” necessarily precludes the sodium stopper from being inside the active area, and at least includes that the sodium stopper being part of the outer edge of the active area.  In this case, the sodium stopper 228 is around the outer edge as the term “around” is a broad term and can be defined as being “here and there in or throughout” as defined by Webster’s Dictionary.  The applicant’s representative on page 11, second paragraph of the amendment filed 7/1/22 that “around” is “i.e. outside”; however, outside is a more specific term than “around.”   Examiner would concur that “outside” would overcome the Hsieh reference but the term “around” would not as the sodium extends around (i.e. here and there in) the active region.
	
	
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
September 1, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815